Citation Nr: 1026573	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1982 to August 1982, 
April 1985 to February 1993, and November 2003 to March 2005.  He 
had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which in pertinent part, denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
additional delay is sincerely regrettable, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks entitlement to service connection for a left 
shoulder disability.  In a letter to VA dated in March 2005, the 
Veteran asserted that his left shoulder condition was aggravated 
while on active duty in Iraq.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  In VAOGCPREC 
3-2003, VA's General Counsel determined that the presumption of 
soundness is rebutted only where clear and unmistakable evidence 
shows that the condition existed prior to service, and that it 
was not aggravated by service.  The General Counsel concluded 
that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption of 
sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

A review of the Veteran's service treatment records from his 
initial periods of active service reveals no evidence of symptoms 
associated with a left shoulder disability.  Thereafter, an 
Initial Medical Review - Annual Medical Certificate, dated in 
October 2003 (one month prior to his final period of active 
service), shows that the Veteran listed a torn rotator cuff of 
the left shoulder as a current medical problem.  The reviewer 
determined that the Veteran was fully fit for duty. 

A Report of Medical Assessment dated in February 2004 shows that 
the Veteran provided a history of a left shoulder problem.  

A chronological record of medical care dated in April 2004 shows 
that the Veteran reported a seven day history of left shoulder 
pain.  He described the symptoms as having a gradual onset of a 
dull muscle ache at the top of the shoulder.  This was said to be 
exacerbated by the wearing of individual body armor.  The 
assessment was first degree acromioclavicular strain.

A chronological record of medical care dated in July 2004 shows 
that the Veteran reported an increase in left shoulder pain since 
in country.  He described that his pain had increased in severity 
since his treatment in April 2004.  He noted pain in his joint, 
which increased when raising his arm.  He added that he had a 
tear in the rotator cuff.  The assessment was left 
acromioclavicular joint strain/inflammation.  The associated sick 
slip shows that he was restricted from overhead work for seven 
days.

A separation Report of Medical Assessment dated in February 2005 
shows that the Veteran was said to have chronic left 
acromioclavicular joint pain which began 10 months earlier with 
wearing a flack vest/individual body armor.

Subsequent to service, a VA joints examination report dated in 
April 2006 shows that the Veteran indicated that he experienced a 
sudden onset of pain in the left shoulder in 2002 when lifting 
weights with a dumbbell in the left upper extremity.  He 
indicated that he had seen a doctor, but that a magnetic 
resonance imaging study (MRI) had not been conducted.  He was 
given an injection on the left shoulder.  He also indicated that 
in 2004, he was treated for left shoulder pain related to body 
armor he had to wear in Iraq.  He was placed on profile for three 
days, but did not improve.  He described continued dull radiating 
pain and popping since then.   The diagnosis, in pertinent part, 
was bilateral rotator cuff injury, worse on the right, with 
severe decreased range of motion.  The examiner, however, did not 
provide an opinion as to the etiology of the left shoulder 
disability.

A MRI study of the left shoulder conducted in May 2006 shows that 
the left rotator cuff was intact.

In light of the foregoing, additional development is warranted in 
this case.  Specifically, the medical evidence is unclear as to 
whether the Veteran's left shoulder disorder was either first 
manifested, or was otherwise aggravated, during a period of 
active service because the VA examiner did not provide a 
requisite medical opinion.  Thus additional development is 
necessary to obtain such an opinion as his service treatment 
records reflect a report of increased symptomatology and in-
service treatment for a left shoulder disorder.  Moreover, it is 
unclear whether the Veteran actually had a pre-existing left 
rotator cuff tear as the May 2006 MRI study shows that the left 
rotator cuff was intact.  Additionally, the April 2006 VA 
examination report did not include a medical opinion as to 
whether the Veteran's had a pre-existing left shoulder disorder, 
and if so, whether this condition was aggravated beyond the 
natural progression of the disorder during his period of active 
service.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Moreover, VA is obligated to provide an adequate examination once 
it chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in April 2006, it is expected that any such 
an examination will be adequate as to the purpose for which it 
was administered, which in this case was to, inter alia, obtain 
an opinion as to etiology of any current left shoulder 
disability.  That was not accomplished with respect to the April 
2006 VA examination.  

As such, the Veteran should be afforded an appropriate VA 
examination to assess the nature and etiology of his current left 
shoulder disorder to determine whether his condition was 
aggravated by, or is otherwise related to, his period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed left shoulder disability.  The 
Veteran's claims file, to include a copy of 
this Remand, should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.

The examiner is then requested to:

(a)  Assess any currently diagnosed left 
shoulder disability;

(b)  Opine whether the Veteran actually had a 
pre-existing left shoulder disability, and if 
so, the likely onset of such disability, and 
whether such disability increased in severity 
during his period of active service (beyond 
the natural progression of the disease, if 
applicable);

(c)  Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current left shoulder disability was 
incurred in or was aggravated by the 
Veteran's period of active service.

In so opining, the examiner should consider 
the Veteran's report that his pre-existing 
left shoulder disorder was aggravated by the 
wearing of individual body armor during his 
most recent period of active service.  The 
examiner should also acknowledge the 
Veteran's report of a continuity of 
symptomatology.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


